This is an appeal from the judgment of the county court of Comanche county, Okla.
The plaintiff in error was plaintiff below.
The plaintiff in error, in due time, served and filed its briefs in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, pleading, or any other instrument in said cause on appeal, nor has he offered any excuse for his failure to do so. Under this condition of the case, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the plaintiff in error files brief and cites authorities *Page 234 
therein which reasonably support and sustain the assignments of error, reverse the judgment of the lower court in accordance with the prayer of the petition in error. See case, Chicago, R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293,171 P. 34, Lawton National Bank v. Ulrich et el.,81 Okla. 159, 197 P. 167.
In this case the petition in error prays that this cause be reversed, directing the court below to vacate its former judgment and enter judgment for the plaintiff in error, and we find upon examination of the authorities cited by plaintiff in error they reasonably support the contention of plaintiff, and we, therefore, reverse the judgment of the lower court and direct that it vacate its former judgment and enter a judgment in favor of the plaintiff in error.
BRANSON, C. J., MASON, V. C. J., and HARRISON, PHELPS, HUNT, and CLARK, JJ., concur.